IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 43099

STATE OF IDAHO,                                 )   2016 Unpublished Opinion No. 539
                                                )
       Plaintiff-Respondent,                    )   Filed: May 18, 2016
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
JERMAIN SHERELL WILEY,                          )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Fremont County. Hon. Gregory W. Moeller, District Judge.

       Judgment of conviction and determinate fifteen-year sentence for attempted first
       degree murder, affirmed.

       Nevin, Benjamin, McKay & Bartlett, LLP; Deborah A. Whipple, Boise, for
       appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before MELANSON, Chief Judge; GRATTON, Judge;
                                  and HUSKEY, Judge
                   ________________________________________________

PER CURIAM
       Jermain Sherell Wiley pled guilty to attempted first degree murder. I.C. § 18-4001. In
exchange for his guilty plea, additional charges were dismissed including an allegation that he
was a persistent violator. The district court sentenced Wiley to a determinate fifteen-year term.
Wiley appeals.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-


                                                1
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Wiley’s judgment of conviction and sentence are affirmed.




                                                   2